UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

YOLANDA GIBSON-MICHAELS,                        :
                                                :
               Plaintiff,                       :     Civil Action No.:      06-1940 (RMU)
                                                :
               v.                               :     Document Nos.:         98, 100
                                                :
SHEILA C. BAIR et al.,                          :
                                                :
               Defendants.                      :

                                   MEMORANDUM ORDER

       This matter is before the court on two motions. The first is plaintiff’s motion under

Federal Rule of Civil Procedure 60(b), seeking relief from an order granting the defendants’

motion dismiss as conceded and dismissing the action. The court denies the motion because it

does not satisfy the requirements for relief under Rule 60(b). The second is a motion filed by

plaintiff’s retained counsel, seeking to withdraw as attorney. The court denies this motion

because it does not comply with the requirements of Local Civil Rule 83.6.

       Plaintiff failed to timely file a response to the defendants’ motion to dismiss or for

summary judgment. On July 16, 2008, the court granted the plaintiff an extension of time until

August 1, 2008 to file an opposition. On August 12, 2008, eleven days after the plaintiff’s

response was due, the court entered an order granting as conceded the defendants’ motion to

dismiss. Order (Aug. 12, 2008). That same day, the plaintiff sought a further extension of time

indicating that “Plaintiff did not receive notice of th[e] minute order” setting August 1, 2008 as

the deadline for filing an opposition. Pl.’s Mem. in Opp’n to Def.’s Suppl. Mem. at 2; see also

Min. Order (July 16, 2008). The submission did not address the merits of the defendants’ motion

to dismiss.
       In light of the plaintiff’s submission, the court issued a new memorandum order vacating

the memorandum order issued earlier that day and addressing the plaintiff’s newly proffered

reasons for delay. The court determined that the plaintiff’s submission was insufficient in two

respects. First, on its face, the stated excuse stretched credulity. The court noted:

       The Clerk of the Court’s electronic case record shows that more than a dozen ECF
       notices were sent to counsel at the e-mail address provided when counsel entered his
       appearance in this case nearly eight months ago. The record indicates that two ECF
       notices were e-mailed to counsel on July 16, 2008: (1) the notice of the Minute
       Order issued that date, which counsel asserts was not received; and (2) the “Set/Reset
       Deadlines” notice stating the new deadline of August 1, 2008. Counsel does not
       explain why he failed to receive this particular notice, but presumably has had no
       previous or subsequent issues receiving notices. Notably, counsel for the plaintiff
       does not suggest that he failed to receive notice of the August 1 deadline in the
       “Set/Reset Deadlines” notice.

Mem. Order (Aug. 12, 2008) at 2. Second, the offered excuse was insufficient to qualify as

excusable neglect.

       A claim that notice was not received is insufficient grounds for avoiding the penalty
       authorized by the rule. See, e.g., Fox v. Am. Airlines, Inc., 389 F.3d 1291, 1294
       (D.C. Cir. 2004) (affirming the district court’s dismissal under Local Civil Rule 7(b)
       and holding that attorneys are “obligated to monitor the court’s docket” and the
       failure to do so will not excuse an untimely filing). Indeed, “[c]ounsel is under an
       obligation to check with reasonable frequency on the status of a pending case, a duty
       . . . which now may be discharged over the [i]nternet . . . .” United States v. Baylor,
       162 Fed. Appx. 1, 2 (D.C. Cir. 2005) (citing Fox, 398 F.3d at 1294). Accordingly,
       even crediting the unexplained assertion that he did not receive just one of several
       ECF notices e-mailed to him over the past eight months, counsel has offered
       insufficient grounds to overlook his failure to monitor the docket.

Mem. Order (Aug. 12, 2008) at 2. The court affirmed its prior decision grant the defendants’

motion to dismiss as conceded. Id.

       Now the plaintiff elaborates that the notices were not received “because of internet

connectivity problems on July 16 and 17, 2008.” Pl.’s Mem. of P. & A. in Supp. of Pl.’s Mot.



                                                  2
for Recons. (“Pl.’s Mot.”) at 2. The plaintiff’s elaboration does not alter the court’s initial

assessment that the neglect is inexcusable under the precedent in this district. In fact, the

elaboration stretches credulity even further, as “internet connectivity problems” could be

expected to delay receipt of emailed notices, but not destroy them. Thus, even crediting

plaintiff’s fuller explanation, it fails to account for the neglect of notice between July 18, when

the internet connectivity problems were resolved, and August 12, 2008, when the plaintiff made

its filing. Particularly where, as here, the court’s issued the July 16, 2008 Minute Order in

response to a motion filed by the plaintiff, the court cannot conclude that the plaintiff’s failure to

affirmatively check the docket was excusable. In any event, as discussed previously, counsel has

an affirmative duty to stay apprised of the status of the case. See Fox v. Am. Airlines, Inc., 389

F.3d at 1294.

       Plaintiff’s motion also cites Rule 60(b)(6), a provision that permits a court to provide

relief from judgment for any “reason justifying relief from operation of the judgment.” The

Supreme Court has stated that relief under Rule 60(b)(6) should be granted only in circumstances

that are truly “extraordinary.” Pioneer Investment Serv. Co. v. Brunswick Assoc. Ltd. P’ship, 507

U.S. 380, 393 (1993); Ackerman v. United States, 340 U.S. 193, 202 (1950). Indeed, “motions

for relief under Rule 60(b) are not to be granted unless the movant can demonstrate a meritorious

claim or defense.” Lepkowski v. U.S. Dep’t of Treasury, 804 F.2d 1310, 1314 (D.C. Cir. 1984).

“It has long been established that as a precondition to relief under Rule 60(b), the movant must

provide the district court with reason to believe that vacating the judgment will not be an empty

exercise or a futile gesture.” Murray v. District of Columbia, 52 F.3d 353, 355 (citing cases).




                                                  3
The plaintiff tacitly acknowledges this requirement, but fails to satisfy it. See Pl.’s Mot. at 4-5

(including a section headed “Meritorious Defense”).

        Plaintiff’s statements under the heading “Meritorious Defense” do not address, even in

oblique or summary fashion, the defendants’ assertions that all of the plaintiff’s claims fail either

for failure to exhaust her administrative remedies or for failure to state a claim upon which relief

may be granted. See Defs.’ Mot. to Dismiss or for Summ. J. As such, the plaintiff’s Rule 60(b)

motion fails to provide a basis on which the court might conclude that vacating the judgment

would not be an exercise in futility. Furthermore, inexcusable attorney neglect is not the sort of

extraordinary circumstances that justify relief under Rule 60(b)(6). Therefore, the court denies

the plaintiff’s motion for reconsideration.

        Turning to the plaintiff’s counsel’s motion to withdraw, Local Civil Rule 83.6 requires

counsel to file a motion only if “a trial date has been set, or if a party’s written consent is not

obtained.” LCvR 83.6. Here, the court has not set a date for trial, and counsel does not indicate

whether the plaintiff has provided written consent. Assuming for the moment that the plaintiff

has not provided written consent, counsel shall, in an accompanying certificate of service, list

“the party’s last known address and stat[e] that the attorney has served upon the party a copy of

the motion and a notice advising the party to obtain other counsel, or, if the party intends to

conduct the case pro se or to object to withdrawal, to so notify the Clerk in writing within five

days of service of the motion.” Id. As an initial matter the court notes that the certificate of

service was deficient because it was neither signed nor dated by the plaintiff’s attorney, James Q.

Butler. LCvR 5.3. In addition to this deficiency, counsel fails to comply with Rule 83.6 by

omitting the “notice advising counsel to obtain other counsel” or by notifying the Clerk of the


                                                   4
Court in writing within five days of service of the motion if the plaintiff intends on proceeding

pro se or objecting to the withdrawal. Accordingly, it is this 23rd day of February 2009, hereby

       ORDERED that the plaintiff’s motion for relief under Rule 60(b) is DENIED; and it is

       FURTHER ORDERED that the plaintiff’s counsel’s motion to withdraw as attorney for

the plaintiff be, and hereby is DENIED for failure to comply with Local Civil Rule 83.6.

       SO ORDERED.


                                               RICARDO M. URBINA
                                              United States District Judge




                                                 5